ORDER
PER CURIAM
The defendant, Edgar Coleman, appeals the judgment and sentence entered by the Circuit Court of St. Louis County following his conviction by a jury of three counts of resisting arrest, in violation of section 575.150 RSMo. (Supp. 2014), and one count of burglary in the first degree, in violation of section 569.160 RSMo. (2000 & Supp. 2014). The trial court sentenced the defendant as a prior and persistent offender to seven years of imprisonment on each of the three counts of resisting arrest, and to 15 years on the burglary count, all sentences to be served concurrently. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).